DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a modular neural network” in claims 1, 5, and 12.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: for “receiving data stream and other inputs collected from at least one industrial environment”; for “transmitting a subset of the data streams to a cloud platform”; for “analyzing the data using at least two neural networks of different types”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “ICA-ANN Method In Fault Diagnosis of Rotating Machinery”, Chang et al. (referred hereafter Chang et al.).
Referring to claim 1, Chang et al. disclose an expert system for processing a plurality of inputs collected from sensors in an industrial environment (Abstract; Figure 1), comprising:
a modular neural network (Figures 1 & 2);
e.g., sensor array – Figure 1), components of the industrial environment, and a data communication network configured to communicate at least a portion of the plurality of inputs collected from the sensors to storage device (Figure 1; pages 236-237, II. ICA Neural Network Algorithm – Informax and FastICA section; pages 239-240, V. Experimental Results section; Table I); and
a different neural network for self-organizing a data collection activity in the industrial environment (e.g., Self-Organizing Map (SOM) – Abstract; pages 237-238, III. Typical Neural Networks for Classification section).
As to claim 2, Chang et al. disclose an expert system for processing a plurality of inputs collected from sensors in an industrial environment (Abstract; Figure 1), wherein the pattern comprises a fault condition of a component of the industrial environment (Abstract; page 236, I. Introduction section; pages 238-239, IV. Method of ICA-ANN Based Fault Diagnosis section; Figure 1).
Referring to claim 3, Chang et al. disclose an expert system for processing a plurality of inputs collected from sensors in an industrial environment (Abstract; Figure 1), wherein the self-organized activity governs autonomous control of at least one of: a set of sensors comprising the sensors (e.g., sensor array – Figure 1; page 238, IV. Method of ICA-ANN Based Fault Diagnosis: 1st para.); a data marketplace comprising at least a portion of data collected from the sensors; and a data pool comprising at least a portion of data collected from the sensors, wherein the data pool is distributed across a plurality of data storage devices, the data storage devices communicatively coupled to the data communication network (pages 239-240, V. Experimental Results section; Figure 2; page 240, VI. Conclusion section; Table I).
As to claim 4, Chang et al. disclose an expert system for processing a plurality of inputs collected from sensors in an industrial environment (Abstract; Figure 1), wherein the expert system organizes the activity based at least in part on the recognized pattern (pages 238-239, IV. Method of ICA-ANN Based Fault Diagnosis section; Figure 1; pages 239-240, V. Experimental Results section; Figure 2; Table I).
e.g., sensor array – Figure 1) in an industrial environment (Abstract), comprising: a modular neural network (Figures 1 & 2), wherein the expert system uses one neural network from the modular neural network for classifying a component of the industrial environment (pages 236-237, II. ICA Neural Network Algorithm – Informax and FastICA section), and a different neural network from the modular neural network for predicting a state of the component of the industrial environment (pages 237-238, III. Typical Neural Networks for Classification section).
As to claim 6, Chang et al. disclose an expert system for processing a plurality of inputs collected from sensors (e.g., sensor array – Figure 1) in an industrial environment (Abstract), wherein classifying the component includes at least one of: identifying a machine type, identifying an equipment type, or identifying an operational mode of the component (e.g., “Figure 2(a) shows the process of the ICA-RTC feature extraction. Theoretically, the implementation of the ICA must depend on multiple networks, several kinds of training mode requires the same number of the network. Among them, the symbol ‘O’ and ‘□’ respectively represent the training set for searching the independent features of the data (from a sample of n-type mode) and the ICA network of experience training. x is the data segment to be classified. At last, with the each data segment of the training set and depend on the ICA network of the nth kinds of training samples, we can obtain an n-dimensional feature vector f1,f2,…,fn, which can be used for the subsequent pattern classifier training.” – page 238, 2nd col., last para.; Figure 2(a)).

Referring to claim 7, Chang et al. disclose an expert system for processing a plurality of inputs collected from sensors (e.g., sensor array – Figure 1) in an industrial environment (Abstract), wherein predicting the state includes predicting at least one of: a fault state (pages 238-239, IV. Method of ICA-ANN Based Fault Diagnosis section; Figure 1), an operational state (Table I), an anticipated state, or a maintenance state.
As to claim 8, Chang et al. disclose an expert system for processing a plurality of inputs collected from sensors (e.g., sensor array – Figure 1) in an industrial environment (Abstract), comprising: a modular neural network (Figures 1 & 2), wherein the expert system uses one neural network from the modular neural network (Figure 1; pages 236-237, II. ICA Neural Network Algorithm – Informax and FastICA section) for determining at least one of a state of a component or a context of the component (Figure 1; Table I), and a different neural network from the modular neural network for self-organizing a process (pages 237-238, III. Typical Neural Networks for Classification section) Figure 1; Table I).
Referring to claim 9, Chang et al. disclose an expert system for processing a plurality of inputs collected from sensors (e.g., sensor array – Figure 1) in an industrial environment (Abstract), wherein self-organizing the process comprises reconfiguring routing inputs in varying configurations, such that different neural net configurations are enabled for handling different types of inputs (e.g., “Figure 2(a) shows the process of the ICA-RTC feature extraction. Theoretically, the implementation of the ICA must depend on multiple networks, several kinds of training mode requires the same number of the network. Among them, the symbol ‘O’ and ‘□’ respectively represent the training set for searching the independent features of the data (from a sample of n-type mode) and the ICA network of experience training. x is the data segment to be classified. At last, with the each data segment of the training set and depend on the ICA network of the nth kinds of training samples, we can obtain an n-dimensional feature vector f1,f2,…,fn, which can be used for the subsequent pattern classifier training.” – page 238, 2nd col., last para.; Figure 2(a)).
As to claim 10, Chang et al. disclose an expert system for processing a plurality of inputs collected from sensors (e.g., sensor array – Figure 1) in an industrial environment (Abstract), wherein the self-organized process includes at least one of: a data storage process for at least a portion of data collected from the sensors (e.g., sensor array/multi-channel observation x – Figure 1; page 238, IV. Method of ICA-ANN Based Fault Diagnosis: 1st para.); a network coding process for a network communicating at least a portion of data collected from the sensors; and a network selection process, wherein a selected network communicates at least a portion of data collected from the sensors (e.g., “real-time monitoring of the machine running state” - page 240, VI. Conclusion section; Table I).
Referring to claim 11, Chang et al. disclose an expert system for processing a plurality of inputs collected from sensors (e.g., sensor array – Figure 1) in an industrial environment (Abstract), wherein the self-organized process includes a data marketplace process, and wherein the data marketplace includes at least a portion of data collected from the sensors (pages 239-240, V. Experimental Results section; Table I).
As to claim 12, Chang et al. disclose an expert system for processing a plurality of inputs collected from sensors (e.g., sensor array – Figure 1) in an industrial environment (Abstract), comprising:
Figures 1 & 2),
wherein a first one of the at least two neural networks (Figure 1; pages 236-237, II. ICA Neural Network Algorithm – Informax and FastICA section) determines: one of context or state for one of a process or a component of the industrial environment (Figure 1; Table I); and
wherein a second one of the at least two neural networks performs a self-organizing operation associated with the industrial environment (e.g., Self-Organizing Map (SOM) – Abstract; pages 237-238, III. Typical Neural Networks for Classification section).
Referring to claim 13, Chang et al. disclose an expert system for processing a plurality of inputs collected from sensors (e.g., sensor array – Figure 1) in an industrial environment (Abstract), where the at least two neural networks are selected from a group consisting of feed forward neural networks, radial basis function neural networks, self-organizing neural networks, Kohonen self-organizing neural networks (e.g., Self-Organizing Map (SOM) – Abstract; pages 237-238, III. Typical Neural Networks for Classification section), recurrent neural networks, modular neural networks (Figures 1 & 2), artificial neural networks, physical neural networks, multi-layered neural networks (Figures 1 & 2), convolutional neural networks, a hybrids of a neural networks with another expert system, auto-encoder neural networks, probabilistic neural networks, time delay neural networks, convolutional neural networks, regulatory feedback neural networks, radial basis function neural networks, recurrent neural networks, Hopfield neural networks, Boltzmann machine neural networks, self-organizing map (“SOM”) neural networks (Figure 1), learning vector quantization (“LVQ”) neural networks, fully recurrent neural networks, simple recurrent neural networks, echo state neural networks, long short-term memory neural networks, bi-directional neural networks, hierarchical neural networks, stochastic neural networks, genetic scale RNN neural networks, committee of machines neural networks, associative neural networks, physical neural networks, instantaneously trained neural networks, spiking neural networks, neocognition neural networks, dynamic neural networks, cascading neural networks, neuro-fuzzy neural networks, compositional pattern-producing neural networks, memory neural networks, hierarchical temporal memory neural networks, deep feed forward neural networks, gated recurrent unit (“GCU”) neural networks, auto encoder neural networks, variational auto encoder neural networks, de-noising auto encoder neural networks, sparse auto-encoder neural 
As to claim 14, Chang et al. disclose an expert system for processing a plurality of inputs collected from sensors (e.g., sensor array – Figure 1) in an industrial environment (Abstract), wherein the expert system is configured to recognize a pattern relating to at least one of a group consisting of a sensor and a component of the industrial environment (Abstract; page 236, I. Introduction section; pages 238-239, IV. Method of ICA-ANN Based Fault Diagnosis section; Figure 1).
Referring to claim 15, Chang et al. disclose an expert system for processing a plurality of inputs collected from sensors (e.g., sensor array – Figure 1) in an industrial environment (Abstract), wherein the pattern comprises a fault condition of the component of the industrial environment (Abstract; page 236, I. Introduction section; pages 238-239, IV. Method of ICA-ANN Based Fault Diagnosis section; Figure 1).
As to claim 16, Chang et al. disclose a system for collecting data in an industrial environment (Abstract; Figure 1), comprising: a physical neural network embodied in a mobile data collector (e.g., “The data comes from Ypma gearbox corresponding to two pattern classes: normal and progressive gear pitting [11]. First of all, we divide the each class data of different load patterns up 64 segments, each data segments include 1216 samples. The former 32 data segments used to construct the training set, batch training MLP classified network; the last 32 segments used to test the classification effect of network.” - page 239, V. Experimental Results: 1st para.; Table I), wherein the mobile data collector is configured to be reconfigured by routing inputs in varying configurations, such that different neural net configurations are enabled within the data collector for handling different types of inputs (e.g., “Figure 2(a) shows the process of the ICA-RTC feature extraction. Theoretically, the implementation of the ICA must depend on multiple networks, several kinds of training mode requires the same number of the network. Among them, the symbol ‘O’ and ‘□’ respectively represent the training set for searching the independent features of the data (from a sample of n-type mode) and the ICA network of experience training. x is the data segment to be classified. At last, with the each data segment of the training set and depend on the ICA network of the nth kinds of training samples, we can obtain an n-dimensional feature vector f1,f2,…,fn, which can be used for the subsequent pattern classifier training.” – page 238, 2nd col., last para.; Figure 2(a)).

Referring to claim 17, Chang et al. disclose a system for collecting data in an industrial environment (Abstract; Figure 1), wherein reconfiguration occurs under control of an expert system (e.g., “Figure 2(a) shows the process of the ICA-RTC feature extraction. Theoretically, the implementation of the ICA must depend on multiple networks, several kinds of training mode requires the same number of the network. Among them, the symbol ‘O’ and ‘□’ respectively represent the training set for searching the independent features of the data (from a sample of n-type mode) and the ICA network of experience training. x is the data segment to be classified. At last, with the each data segment of the training set and depend on the ICA network of the nth kinds of training samples, we can obtain an n-dimensional feature vector f1,f2,…,fn, which can be used for the subsequent pattern classifier training.” – page 238, 2nd col., last para.; Figure 2(a)).
As to claim 18, Chang et al. disclose a system for collecting data in an industrial environment (Abstract; Figure 1), wherein the expert system includes a software-based neural net (e.g., “Figure 2(a) shows the process of the ICA-RTC feature extraction. Theoretically, the implementation of the ICA must depend on multiple networks, several kinds of training mode requires the same number of the network. Among them, the symbol ‘O’ and ‘□’ respectively represent the training set for searching the independent features of the data (from a sample of n-type mode) and the ICA network of experience training. x is the data segment to be classified. At last, with the each data segment of the training set and depend on the ICA network of the nth kinds of training samples, we can obtain an n-dimensional feature vector f1,f2,…,fn, which can be used for the subsequent pattern classifier training.” – page 238, 2nd col., last para.; Figure 2(a)).
Referring to claim 19, Chang et al. disclose a system for collecting data in an industrial environment (Abstract; Figure 1), wherein the software-based neural net is located on the mobile data collector (e.g., “The data comes from Ypma gearbox corresponding to two pattern classes: normal and progressive gear pitting [11]. First of all, we divide the each class data of different load patterns up 64 segments, each data segments include 1216 samples. The former 32 data segments used to construct the training set, batch training MLP classified network; the last 32 segments used to test the classification effect of network.” - page 239, V. Experimental Results: 1st para.; Table I).
As to claim 20, Chang et al. disclose a system for collecting data in an industrial environment (Abstract; Figure 1), wherein the software-based neural net is located remotely from the mobile data collector (e.g., “The data comes from Ypma gearbox corresponding to two pattern classes: normal and progressive gear pitting [11]. First of all, we divide the each class data of different load patterns up 64 segments, each data segments include 1216 samples. The former 32 data segments used to construct the training set, batch training MLP classified network; the last 32 segments used to test the classification effect of network.” - page 239, V. Experimental Results: 1st para.; Table I).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over “ICA-ANN Method In Fault Diagnosis of Rotating Machinery”, Chang et al. (referred hereafter Chang et al.), and further in view of “Self-Organizing Tool for Smart Design With Predictive Customer Needs and Wants to Realize Industry 4.0”, Flores Saldivar et al. (referred hereafter Flores Saldivar et al.).

Regarding claims 21-25, Chang et al. disclose a method for processing data collected from an industrial environment (Abstract), the method comprising:
receiving data streams and other inputs collected from at least one industrial environment (e.g., “The data comes from Ypma gearbox corresponding to two pattern classes: normal and progressive gear pitting [11]. First of all, we divide the each class data of different load patterns up 64 segments, each data segments include 1216 samples. The former 32 data segments used to construct the training set, batch training MLP classified network; the last 32 segments used to test the classification effect of network.” - page 239, V. Experimental Results: 1st para.; Table I);
Figure 1; pages 236-237, II. ICA Neural Network Algorithm – Informax and FastICA section; page 236, I. Introduction section; pages 238-239, IV. Method of ICA-ANN Based Fault Diagnosis section) as cited in claim 21;
wherein the neural networks are structured to compete with each other under control of an expert system, and wherein the neural networks are processing input data sets from a same industrial environment to provide outputs and comparing the outputs to at least one measure of success (pages 238-239, IV. Method of ICA-ANN Based Fault Diagnosis section; pages 239-240, V. Experimental Results section; Table I) as cited in claim 22;
wherein the at least one measure of success includes at least one of: a measure of predictive accuracy (pages 237-238, III. Typical Neural Networks for Classification section), a measure of classification accuracy (pages 238-239, IV. Method of ICA-ANN Based Fault Diagnosis section), an efficiency measure (Table I), a profit measure, a maintenance measure, a safety measure, or a yield measure as cited in claim 23;
wherein a first one of the at least two neural networks determines: one of a context or state for one of a process or a component of the industrial environment (Figure 1; pages 236-237, II. ICA Neural Network Algorithm – Informax and FastICA section; Table I); and wherein a second one of the at least two neural networks performs a self-organizing operation associated with the industrial environment (e.g., Self-Organizing Map (SOM) – Abstract; pages 237-238, III. Typical Neural Networks for Classification section) as cited in claim 24;
wherein one of the neural networks classifies a component of the industrial environment (pages 236-237, II. ICA Neural Network Algorithm – Informax and FastICA section), and a different neural network predicts a state of the component of the industrial environment (pages 237-238, III. Typical Neural Networks for Classification section) as cited in claim 25.
Chang et al. do not expressively disclose:
transmitting a subset of the data streams to a cloud platform as cited in claim 21.
Abstract; page 5317, 2nd col., last para. to page 5318, 1st col., line 7; Figure 2; page 5319, 2nd col., 2nd – 4th para.)
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to apply the teachings of Flores Saldivar et al. to Chang et al. reference for a predictive analytics framework integrating with cloud computing, big data analysis, business informatics, communication technologies in a digital industrial system.  This method for improving was within the ordinary ability of one of ordinary skill in the art based on the teachings of Flores Saldivar et al..
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Chang et al. and Flores Saldivar et al. to obtain the invention as specified in claim 21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/TOAN M LE/            Primary Examiner, Art Unit 2864